ON APPLICATION FOR REINSTATEMENT
PER CURIAM.
This proceeding arises out of an application for reinstatement filed by petitioner, Joan S. Benge, an attorney licensed to practice law in Louisiana but currently suspended.
*1255UNDERLYING FACTS AND PROCEDURAL HISTORY
While serving as a judge for the 24th Judicial District Court for the Parish of Jefferson, petitioner engaged in judicial misconduct. On November 6, 2009, we removed petitioner from judicial office for her misconduct. In re: Benge, 09-1617 (La.11/6/09), 24 So.3d 822. On February 10, 2010, we placed petitioner on interim suspension. In re: Benge, 10-0262 (La.2/10/10), 27 So.3d 272. On October 16, 2012, we suspended petitioner from the practice of law for three years, retroactive to the date of her interim suspension, for her judicial misconduct. In re: Benge, 12-0619 (La.10/16/12), 100 So.3d 818.
On April 23, 2013, petitioner filed an application for reinstatement with the disciplinary board, alleging she has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel (“ODC”) took no position regarding the application for reinstatement. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, the hearing committee recommended that petitioner be reinstated to the practice of law. Neither petitioner nor the ODC objected to the hearing committee’s recommendation.
After considering the record in its entirety, we agree with the committee that there is clear and convincing evidence of petitioner’s compliance with the reinstatement criteria. Accordingly, we will reinstate petitioner to the practice of law.
DECREE
Upon review of the recommendation of the hearing committee, and considering the record, it is ordered that Joan S. Benge, Louisiana Bar Roll number 20490, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.